DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US patent 5,918,763). 
	Regarding claim 1, Hara discloses a cover (13), comprising: a top wall; a first side wall (17c); a second side wall (17a) facing the first side wall; and a lock releasing portion (12a), wherein the first side wall comprises a locking portion (13a) engageable with a locked portion of a covered body, the second side wall comprises an opposed locking portion (13a) engageable with an opposed locked portion of the covered body, and the lock releasing portion comprises: a release operation portion (13b) inclined and projecting from the top wall in a cover mounting direction; and a connecting portion connecting the release operation portion with the first side wall around the locking portion, or the release operation portion with the locking portion.

Regarding claim 2, Hara discloses the opposed locking portion is provided on a same straight line connecting the lock releasing portion and the locking portion when viewed from a cover attaching/detaching direction (see figs. 1-5).
Regarding claim 3, Hara discloses the covered body is fixed to an equipment (11), and the lock releasing portion is disposed so as to protrude from the equipment when viewed from a cover attaching/detaching direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US patent 5,918,763).
 Hara discloses the release operation portion (13b) is a finger abutting portion, and a tip end of the finger abutting portion, but fails to explicitly disclose a circular arc shape. It would have been obvious matter of design choice to have the finger abutting portion a circular arc shape with the circular arc shape and such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). It would have been obvious to one having ordinary skill in the art to have the finger abutting portion a circular arc shape in order to meet the reception shape. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US patent 5,918,763) in view of EP 3070730 A1.
Hara discloses the aforementioned limitations, but fails to disclose a covered body is a fuse unit having a fuse, and an upper surface and a side surface of the fuse unit are covered with the top wall, the first side wall, and the second side wall. EP discloses a covered body is a fuse unit (see abstract). It would have been obvious to one having ordinary skill in the art in order meet the system intended use. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                         07/28/2022